Church, V. C.
This is a case of exceptions from a master’s report in a divorce case.
The case was one of desertion by the husband against the wife. The husband and the wife were both on the witness-stand and they told entirely different stories, she accusing him of desertion and he insisting on his story of the desertion. The corroborating witnesses have no knowledge of the facts surrounding the actual desertion, and there is no corroboration whatever of the fact of the desertion.
i shall therefore advise that the exceptions be dismissed and that the resport of the special master be confirmed.